In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    --------------------------------------------
            No. 02-18-00219-CV
    --------------------------------------------

  IN THE INTEREST OF C.J., A CHILD




  On Appeal from the 233rd District Court
          Tarrant County, Texas
      Trial Court No. 233-526408-12


 Before Sudderth, C.J.; Gabriel and Kerr, JJ.
         Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellant J.A. (Mother) appeals the trial court’s final order terminating her

parental rights to C.J. See Tex. Fam. Code Ann. § 161.001(b) (West Supp. 2017). The

trial court found by clear and convincing evidence that Mother’s conduct satisfied the

termination grounds listed in family code section 161.001(b)(1)(D) and (E) and alleged

in the petition for termination. See id. § 161.001(b)(1)(D), (E). The trial court further

found by clear and convincing evidence that termination of her parental rights was in

C.J.’s best interest. See id. § 161.001(b)(2). Accordingly, the trial court ordered the

termination of Mother’s parental rights to C.J. and named appellee the Texas

Department of Family and Protective Services (DFPS) as C.J.’s permanent managing

conservator.1

      On July 30, 2018, Mother’s appointed appellate counsel filed a brief stating that

she has conducted a professional evaluation of the record and has concluded that

there are no arguable grounds to be advanced to support an appeal of the trial court’s

termination order and that the appeal is frivolous.       Counsel’s brief presents the

required professional evaluation of the record demonstrating why there are no

reversible grounds on appeal and referencing any grounds that might arguably support

the appeal. See Anders v. California, 386 U.S. 738, 744 (1967); see also In re K.M.,

98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003, order) (holding Anders

      The trial court also terminated the parental rights of C.J.’s adjudicated father.
      1

No party appeals that portion of the termination order.

                                           2
procedures apply in parental-termination cases), disp. on merits, No. 2-01-349-CV, 2003
WL 2006583 (Tex. App.—Fort Worth May 1, 2003, no pet.) (mem. op.). Further,

counsel informed Mother of her right to request the record and to file a pro se

response. See Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014). In

addition, this court informed Mother of these rights and gave her the opportunity to

notify this court of her intent to respond. Although Mother responded on September

12, 2018, she failed to show any arguable grounds supporting her appeal. DFPS

notified this court that it agreed there are no grounds assailing the trial court’s

judgment.

      In reviewing a brief that asserts an appeal is frivolous and that fulfills the

requirements of Anders, this court is obligated to undertake an independent

examination of the record to determine if any arguable grounds for appeal exist. See

In re C.J., 501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied) (citing

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991)). After reviewing the

entire record, we conclude that the trial court’s findings that Mother’s conduct

satisfied a conduct ground listed in section 161.001(b)(1) and alleged in the petition

and that the termination of Mother’s parental rights was in C.J.’s best interest were

supported by clear and convincing evidence. See Tex. Fam. Code Ann. § 161.001(b);

see, e.g., In re I.L.G., 531 S.W.3d 346, 352–56 (Tex. App.—Houston [14th Dist.] 2017,

pet. denied); In re M.E.-M.N., 342 S.W.3d 254, 261–64 (Tex. App.—Fort Worth 2011,

pet. denied). The record reveals no arguable grounds for reversal; thus, we agree with
                                          3
counsel that Mother’s appeal is without merit. See In re D.D., 279 S.W.3d 849, 850

(Tex. App.—Dallas 2009, pet. denied).           We affirm the trial court’s order of

termination. See Tex. R. App. P. 43.2(a). We remind counsel of her continuing duty

to represent Mother until she has exhausted her proceedings, including possibly filing

a petition for review in the supreme court. See In re P.M., 520 S.W.3d 24, 27–28 (Tex.

2016); In re D.T., No. 02-17-00061-CV, 2017 WL 2806323, at *1–3 (Tex. App.—Fort

Worth June 29, 2017, no pet.) (mem. op.).


                                                      /s/ Lee Gabriel

                                                      Lee Gabriel
                                                      Justice

Delivered: September 20, 2018




                                            4